R-666




                           ~~A-~~oMNEY     GENEIKAL
                                 Q,F ?R?lrsAs
PRICE     DANIEL
ATXXWEY   CENERAI.

                                             YUIY   26, 1947

          Hon. Roy Xov+.nthal,
          t*ivestock bmltarg
          2002 W. T. Waggoner
          Fort Worth, Texas                 ,,/      Opinion   MO. V-316

                                                     Re :, The expiration      date
                                       ‘,‘,.,.:
                                            ,,,         ,,,, of the emergency ap-
                                                             propriation   for the
                                                             Livestock   Sanitary
                                                             Commlseion in H. B.
                                                             879, 49th Legisla-
          Dear Sir :                                         ture.

                       In your letter          of July 15,, 1947, you request
          the opinion    OS tbls #‘fice,.        upon the question   therein
          contained,    which folc cotN&nlenoe         we quote,   as follows:
                                ,, 2,~
                                    -i,,,,,
                                         ;\,.:.‘A ‘~;:
                       “On June llth.,        1945, the Legislature
                 made available      to th~ls Department,      through
                House Bill    879,;: qn ,emergency agpropriation
                 in the amount of ‘$10.000.00.

                          “In the &t&p, $&of          ‘Sectida  I of
                     House Bill   879: +o,u gill, .fbd the foliow-
                     lng wording:    ,,     ~;,,~“
                                                 i,

                                ‘And the 8ai.d Commission
                          shall be ent;itled  .to the use and
                          to the expe,ndltWe    of said’ monies
                          hereby appropplated     up to Septem-
                 ‘, ..,   .*p   g&y,.?594.7&.
                                          t.‘j.                . .,    * ,a..‘,.. :. ,

                            ‘we are advised by Mr. Geo. Ii. Shep-
                     pard, Comptroller    of Public Accounts,      that
                     the Iegislature    Is not authorized    to appro-
                     priate   money.for  State expenditure     for a
                     period exceeding    two years from the date
                     the appropriation    is made available.

                           “It occurs %o;,us that the two year
                     llmlt applies, to rsgular   appropriations,
                     and that it d&es nti apply to appropria-
                     tibns for emergency purposes.
Hon. Roy Loventhal,       rage 2, V-316


             “Due to the fact that the close     of
       our fiscal   year Is near and that a consld-
       arable amount of the $2,400.00     yet unex-
       pauded in this appropriation     is needed
       for materials    and supplf:,a, we will appre-
       ciate  an early respoare.

           It appears that you are under the Impression
that the restraint   placed upen the Iagislature    by Sec-
t ion 6 of Article  III of the Const ltutlon   of Texas,
which reads as follows:
             n . . . nor    shall an7 appropriation
       of meaey be yde      for le8ger term than two
       gears . . .

applies     only to regular    lpproprlatlons,          but not to appro-
priat ions for emsrgancj        purposes.        A careful   reading of
If. B. No. 879, (Acts 49th leg.,             1945, p. 531) does not
disclose     that the LeglalM.ure         treated    this as an emergen-
cy appropriation.        The act mrely          contained   the usual
emrgencg      provisloas    aurpeelling      the censt it ut lonal rule
requiring      It to be read en three several            days in each
House In order that it take effect               lmadiately     from end
after    Its pessage.     It is, tkOw0r0,            of no legal    sig-
nificance      that it may be thus tenad            an emergency appro-
pr iat Ion.

            It 1s manliest    that the plain language of Sec-
tion 6 of Article     VIII of the Constitution,        “nor shall
anj approp$iatlon     of mea07 be rade for longer        term thaa
two years,    applies   to all lppPoprl8tlons       whether they
be termed emergency appropriations         or regular    approprla-
tions.    This office   has heretofore     written   several    oplm-
Ions stating   vhat we coacalve       to be the correct     rule of
lnw, and it would serve n8 usefnl         purpose to write ex-
tensively   upon the said questloms       again.    We enclose
herewith   a cop7 of Opinloa !fe: O-3639, approved June 15,
1941, the last paragraph of whleh anawers your questloa.
A more extended dlacusslon       la found in Opinion No. O-
3651, a copy of which is herewith         enclosed.     This opln-
10s cites   aad quotes    fpe8 several    eplalons   of the courts
of this Stata vhlch confirm        the rule that an approprla-
tion   may not   be made by tke     bglslaturt      for   a longer
term   than tve pars    under     the sxpross   provisions      of   Sec-
tien   6 of Article  VIII of      the Oenstltutlon.
,

    Hon.   Roy brenthal,     ?age   3, v-316



                 House Bill Iio. 879, Acts of the 49th bglsla-
    ture,   1945, was approved June 11, 1945, and became Im-
    mediately    effective  on that date, and ceased to be ef-
    fective   at midnight on June 10, 1947, two years there-
    after.

                You are, therefore,     respectfully    advised   that
    an balance remaining      in this appropriation      on June 11,
    19 t 7, is no longer available,     notwlthstandlng     the Ap-
    propriation   Act provides,     “and the said Commission shall
    be entitled   to the use and to the expenditure         of said
    money hereby appropriated      up to September 1, 1947.




                  Section 6 of Article        VIII of the Con-
           stitution,    which provides       that no appro-
           prlatlon    of money shall ba made for a long-
           er term than two years,         applies    to all ap-
           propriations     whether termed emergency or
           regular    approprlatloas.       Hence an approprla-
           tion effective      June 11, 1945, ceases to be
           efSectlve    on June 10, 1947, notwlthstandlng
           the Act contains       a provision     that “the Com-
           mission    shall be entitled       to use         the
           money . . . up to September 1, 1947: ‘I’

                                     Very   truly   yours,
                               ATTORRRYGEH&RALOF TEXAS




    LPL:lmIlc:mr j